NO. 30252

 

:N tnt suPREMa const or THE stare cr HAwAiUjF

 

lN RE RlCHARD M. CAHlLL

 

 

ORlGlNAL PROCEEDING

ORDER GRANTlCG PETlTlON TO RESlGN AN@ SURRENDER LlCENSE
{By: Moon, C.J., Nakayama, Acoha, Duffy, and Recktenwald, JJ.)
Upon consideration of Petitioner Richard M. Cahill
s Petition to Resign and Surrender License, the attached
affidavits, and the lack of objections by the Office of
Disciplinary Counsel, it appears that the petition complies with
the requirements of Rule l.lG of the Rules of the Supreme Court
er the state af Hawaif1 . Th@r@f@re,
IT lS HEREBY ORDERED that the petition is granted.
lT IS FURTHER ORDERED that Petitioner Cahill shall
return his original license to practice law to the Clerk of this
court forthwith. The Clerk shall retain the original license as
part of this record. Petitioner Cahill shall comply with the
notice, affidavit, and record requirements of sections (a), (b),
(d), and (g) of RSCH 2.l6.
lT IS FINALLY ORDERED that the Clerk shall remove the
name of Richard M. Cahill, attorney number 3089, from the roll of
attorneys of the State of HawaiU4 effective with the filing of

this order.

DATED: Honolulu, HawaiU4 Janu§r§ 7i 20lO.

’.>¢, M a [,`¢.““rw.;w¢éz,»; 

%g`€.o.%l%\'

/7Zm»» }Q£cLwMA»4Cq/